Order filed November 10, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00166-CV
                                    ____________

                     RICHARD A. DUNSMORE, Appellant

                                          V.

              THE UNIVERSITY OF TEXAS, ET AL, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 78057-I

                                     ORDER

      Appellant’s brief was due October 11, 2016. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before December 12, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM